DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are currently pending.  Claims 1, 9 and 15 have been currently amended.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Instant claims 1 and 9 recite “a liquid-crystal medium comprising one or more chiral compounds in a liquid crystal medium in an amount… of 0.2% to 0.8% by weight based on the total weight of the liquid-crystal medium … where the total concentration of the compounds of the formulae III-I, I, II and III is from 95% to 100%.” However, when the total concentration of the compounds of the formulae III-I, I, II and III is 100% then the required chiral compounds cannot be comprised in a sufficient amount of 0.2% to 0.8% by weight. Therefore, the claims as written are indefinite and unclear.  Appropriate correction is required. 

Claims 2-8 and 10-16 depends from claims 1 and 9; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li Jianjun et al.  (CN 102433133 B) as evidenced by Needham et al. (US 4,589,734)  and/or in view of Pausch et al. (US 5,714,087).
Regarding claims 1-3, 5- 7, 9 and 11-15, Li Jianjun et al.  disclose a liquid-crystal medium (abstract, claims and examples) , which comprises: - one or more compounds of formulae III1-4 to III1-6  in an amount of 3-45%  ( pages 7-8 and claim 9) meeting the limitation of formula I-2d  as instantly claimed wherein R1 denotes alkyl having 1 to 7 carbon atoms , one or more compounds of formulae IV2-1 to IV2-8 and IV3-1 to IV3-4  ( claim 10) in an amount of 0-20% meeting the limitation of formula III-1 as instant claimed. The composition further comprises one or more additional compounds selected from II 2-1 to II 2-6 and II 5-1 to II 5-4 ( claim 8 & [0051]) meeting the limitation of  one or more additional compounds selected from the group of compounds of formulae I, II and III as instantly claimed. The compound shown by II-2-
Although Li Jianjun et al. do not specifically teach that chiral compounds in an amount sufficient to improve switching times of the liquid crystal medium as instantly claims, it is noted that chiral compounds recited by Li Jianjun et al. and the instant claims are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].  Instant claim 1 only requires that liquid crystal medium comprises one or more chiral compound. Li Jianjun et al. specifically teach one or more chiral compound comprised in liquid-crystal medium in amount of 0.1% to 1.0% which is a sufficient amount within the instant claimed range of  0.02 to 0.8%. It is well known to one of ordinary skilled in the art that chiral additive to liquid crystal medium is added for the purpose of shortening the switching time and optionally for the purpose of avoiding the problems of reverse twist as evidenced by Needham et al. (see col. 1, line 65 to col. 2, line 1).  Thus, the chiral dopant of Li Jianjun et al. is expected to improve switching speed as that of claims.
Nonetheless, the examiner has added Pausch et al. it is well-known to one of ordinary skilled in the art to include one or more chiral compounds in a liquid crystalline medium 
Further regards to claims 1 and 9, it is well-known to one of ordinary skill in the art that the concentration amounts of formulas I, II and/or III are optimizable. Li Jianjun et al. teach the above-mentioned content by the nematic liquid crystal compound shown in formula (II) (which meets formula II as instantly recited) is preferably the 0-50% of the total mass of nematic liquid crystal composition in view of moderate degree of birefringence, relatively low rotary viscosity, relatively low transformation temperature, and reducing the starting voltage of nematic liquid crystal composition [0049-055].  The preferred range of formulae III (which meets the limitation of formula I-2d as claimed) in an amount of 3-45%   and preferred range of formulae IV (which meets the limitation of formula III-1 as claimed) in an amount of 0-20%. In sum  when formula I is 30%, formula II is 45% and formula III is 20% in the composition of Li Jianjun et al., then the total concentration of the compounds of the formulae I-2d, III-1, I, II and III within the instant claimed range of 95% to 100%,
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify/optimize the chemical compounds represented by formulas I, II and/or III to yield desired concentration amounts in view of moderate degree of birefringence, relatively low rotary viscosity, relatively low transformation temperature, and reducing the starting voltage of nematic liquid crystal composition.  Discovery of optimum value of result effective variable in In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Examiner notes claims 1, 3 and 15 contain optional limitations, which are not given patentable weight. The claim language is not required in the composition of the instant claims.
Regarding claim 4, Li Jianjun et al. disclose the composition further comprises a compound represented by formula (V) [0077-0081]: 
    PNG
    media_image1.png
    168
    434
    media_image1.png
    Greyscale
 wherein R10 can be –NCS and R9 is alkyl or alkoxy group meeting the limitation of formula I as instantly claimed, when n denotes 1. 
Further regards to claims 11-14, the claim languages of “suitable for operation in the microwave range,” “operable in the microwave region, “and “for high-frequency technology” is an intended use of the liquid crystalline medium of instant claim 1.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960). The liquid crystal medium of the instant independent claim 1 and Li Jianjun et al. is the same. Therefore, the liquid crystalline medium of Li Jianjun et al. would be expected to be used in microwave region of high frequency technology. 
6.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li Jianjun et al.  (CN 102433133 B) as evidenced by Needham et al. (US 4,589,734)  and/or in view of Pausch et al. (US 5,714,087). as applied to claims 1-7 and 11-15 above, and further in view of Parri et al. et al. (WO 2009/086911 A1).

- compounds falling under current formula 11-1 (formula (A-2) - a polymerisable compound (C1); and – photoinitiators represented by formula (E-1) and (E-2).
Parri et al. and Li Jianjun et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal medium of Li Jianjun et al. to include a polymerisable compound and/or photopolymerization initiator as taught by Parri et al. in view of aiding in polymerization. 
Examiner notes the instant claims 8 and 10 contain optional limitations, which are not given patentable weight. The claim language is not required in the liquid crystal medium of the instant claims.
Claim 10 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Examiner suggest applicants delete product-by-process claim language. 
.
Response to Arguments
7.	Applicant’s arguments, see pages 25-32, filed 02/01/2021, with respect to the rejection(s) of claim(s) 1-7, 9, and 11-15 under U.S.C. 103 as being unpatentable over Li Jianjun et al.  (CN 102433133 B) have been fully considered and are persuasive, because claims have been amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li Jianjun et al.  (CN 102433133 B).
	Applicants continue to argue Li Jianjun et al. provides no direction to achieve any of these argued features on page 26 and  that there is no evidence the dopants inherently improve switching speed in LC mixtures disclosed by Li Jianjun et al. where switching speed is already improved by other means. In that there is no teaching or suggestion by Li Jianjun et al. that dopants can improve switching speed, it would not be obvious to provide a LC medium with an amount of one or more chiral compounds sufficient to improve switching times as claimed herein.
	Examiner respectfully disagrees for reasons previously argued. Also, applicants are reminded that instant claim 1 only requires liquid crystal medium. Applicants do not recite a specific liquid crystal medium as argued such as one for TN devices.
 Although Li Jianjun et al. do not specifically teach that chiral compounds in an amount sufficient to improve switching times of the liquid crystal medium as instantly claims, it is noted that chiral compounds recited by Li Jianjun et al. and the instant claims are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical sufficient amount within the instant claimed range of  0.02 to 0.8%. It is well known to one of ordinary skilled in the art that chiral additive to liquid crystal medium is added for the purpose of shortening the switching time and optionally for the purpose of avoiding the problems of reverse twist as evidenced by Needham et al. (see col. 1, line 65 to col. 2, line 1).  Thus, the chiral dopant of Li Jianjun et al. is expected to improve switching speed as that of claims.
Nonetheless, the examiner has added Pausch et al. it is well-known to one of ordinary skilled in the art to include one or more chiral compounds in a liquid crystalline medium (abstract, claims and examples) in an amount of 0.2 to 1.3 %, which is encompassed in the claimed range of 0.02 to 0.8% as instantly claimed) to aid in improving the switching times (col. 1, line 1- col. 2, line 63). Pausch et al. and Li Jianjun et al. are analogous art in the liquid crystal medium field. Therefore, it would have been obvious to one of ordinary skilled in the art to modify chiral compounds of Li Jianjun et al. to include that compounds improves switching time as taught by Pausch et al. 
Further regards to claims 1 and 9, it is well-known to one of ordinary skill in the art that the concentration amounts of formulas I, II and/or III are optimizable. Li Jianjun et al. teach the above-mentioned content by the nematic liquid crystal compound shown in formula (II) (which meets formula II as instantly recited) is preferably the 0-50% of the total mass of nematic liquid crystal composition in view of moderate degree of birefringence, relatively low rotary viscosity, formula I-2d as claimed) in an amount of 3-45%   and preferred range of formulae IV (which meets the limitation of formula III-1 as claimed) in an amount of 0-20%. In sum  when formula I is 30%, formula II is 45% and formula III is 20% in the composition of Li Jianjun et al., then the total concentration of the compounds of the formulae I-2d, III-1, I, II and III within the instant claimed range of 95% to 100%,
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify/optimize the chemical compounds represented by formulas I, II and/or III to yield desired concentration amounts in view of moderate degree of birefringence, relatively low rotary viscosity, relatively low transformation temperature, and reducing the starting voltage of nematic liquid crystal composition.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
The claim languages of “suitable for operation in the microwave range,” “operable in the microwave region, “and “for high-frequency technology” is an intended use of the liquid crystalline medium of instant claim 1.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960). The liquid crystal medium of the instant independent claim 1 and Li Jianjun et al. is the same. Therefore, the liquid crystalline medium of Li Jianjun et al. would be expected to be used in microwave region of high frequency technology.
It is well known to include a polymerizable compound in a liquid crystal compound. Nonetheless, the examiner has added Parri et al. disclose (claims) reactive mesogenic compounds 
- compounds falling under current formula 11-1 (formula (A-2) - a polymerisable compound (C1); and – photoinitiators represented by formula (E-1) and (E-2).
Parri et al. and Li Jianjun et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal medium of Li Jianjun et al. to include a polymerisable compound and/or photopolymerization initiator as taught by Parri et al. in view of aiding in polymerization. 
Examiner notes the instant claims 8 and 10 contain optional limitations, which are not given patentable weight. The claim language is not required in the liquid crystal medium of the instant claims.
Claim 10 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The composite system of Li Jianjun et al. in view of Parri et al. has not been shown to be different than the instant composite system.

Examiner’s suggestion

8.	Applicant’s arguments, see page 23, filed 02/01/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The nonstatutory double patenting rejection over claims 1-20 of application No. 15/787,158 has been withdrawn. 
9.	Applicant’s arguments, see pages 24-25, filed 02/01/2021, with respect to claims 1-8 and 10-16 have been fully considered and are persuasive, because claims have been amended The 35 U.S.C. 112(a) rejection has been withdrawn. 
10.	Applicant’s arguments, see page 25, filed 02/01/2021, with respect to claim 9 have been fully considered and are persuasive, because claim has been amended.  The 35 U.S.C. 102(a)(1) as being anticipated by Li Jianjun et al. (CN 102433133 B) and Poetsch et al. (US 2002/0142108 A1)  have  been withdrawn. 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722